          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 1 of 24



                            UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                       )
T-MOBILE NORTHEAST LLC,                )
                                       )
                                       )
                     Plaintiff,        )
                                       )
v.                                     )     Civil Action No.
                                       )
THE TOWN OF BARNSTABLE,                )
THE TOWN OF BARNSTABLE ZONING )
BOARD OF APPEALS, and ALEX             )
RODOLAKIS, MARK HANSEN,                )
HERBERT BODENSIEK, PAUL                )
PINARD, and TODD WALANTIS, in          )
their capacity as Members of the TOWN  )
OF BARNSTABLE ZONING BOARD             )
OF APPEALS, THE TOWN OF                )
BARNSTABLE PLANNING BOARD,             )
and, PATRICK FORAN, WALTER             )
WATSON, STEVEN COSTELLO,               )
FRED LASELVA, JEFFREY SWARTZ, )
and MARY BARRY, in their capacity as   )
Members of the TOWN OF                 )
BARNSTABLE PLANNING BOARD,             )
                                       )
                     Defendants.       )
____________________________________)

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                        AND EXPEDITED TREATMENT

        For its Complaint against Defendants Town of Barnstable, Town of Barnstable Zoning

Board of Appeals, Alex Rodolakis, Mark Hansen, Herbert Bodensiek, Paul Pinard, and Todd

Walantis, Town of Barnstable Planning Board, Patrick Foran, Walter Watson, Steven Costello,

Fred LaSelva, Jeffrey Swartz, and Mary Barry (collectively, the “Town”), Plaintiff T-Mobile

Northeast LLC (“T-Mobile”), by its undersigned attorneys, upon knowledge as to its own actions

and dealings and upon information and belief as to the Town and its actions, alleges as follows:



                                                1
100515\001699\3181327
             Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 2 of 24



                                       Nature of the Action

        This action arises out of the Town’s unlawful denial of T-Mobile’s applications for a

Regulatory Agreement from the Planning Board and a Special Permit and Use Variance from the

Zoning Board of Appeals to operate a stealth wireless telecommunications facility hidden in the

steeple of the South Congregational Church. The Town’s denials are not supported by

substantial evidence contained in a written record, they effectively prohibit personal wireless

service in the vicinity of the proposed facility, and the denials are unlawful because they were

based on concerns over the environmental effects of radio frequency emissions. Accordingly,

the Town’s denial of T-Mobile’s application violates the federal Communications Act, as

amended, 47 U.S.C. § 332(c)(7) (the “Communications Act” or “Act”). In addition to

declaratory judgment, T-Mobile seeks an order from this Court directing the Town to grant T-

Mobile’s application for the proposed facility in accordance with T-Mobile’s rights under the

Communications Act.

        T-Mobile requests expedited treatment of this complaint pursuant to 47 U.S.C.

§ 332(c)(7)(B)(v).

                                              Parties

        1.       Plaintiff, T-Mobile Northeast LLC, is a Delaware limited liability company and a

wholly owned subsidiary of T-Mobile USA, Inc., a Delaware corporation with its principal place

of business in Bellevue, Washington. T-Mobile Northeast LLC is registered to do business in

the Commonwealth of Massachusetts and maintains an office at 15 Commerce Way, Suite B,

Norton, Massachusetts. T-Mobile Northeast LLC is the operating entity for T-Mobile USA in

the Northeast Region, including the Commonwealth of Massachusetts. T-Mobile Northeast LLC

owns and operates assets including cell sites used to provide Personal Communications Services



                                                 2
100515\001699\3181327
             Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 3 of 24



(PCS) and Advanced Wireless Services (AWS), as defined by federal law. T-Mobile Northeast

LLC operates its wireless network using licenses issued by the Federal Communications

Commission (“FCC”) to T-Mobile USA and held by related entities. T-Mobile Northeast LLC

provides wireless communications services including voice, data and wireless broadband internet

services throughout the New England states as part of T-Mobile USA’s national wireless

network.

        2.       Defendant the Town of Barnstable (“Town”) is a duly authorized municipality

constituted and existing under the laws of the Commonwealth of Massachusetts.

        3.       Defendant the Town of Barnstable Zoning Board of Appeals (“ZBA”) is a duly

authorized unit of the Town that has been delegated the authority, among other things, to grant

special permits and use variances, for wireless communications facilities under the Town’s

Zoning Bylaw.

        4.       Defendants Alex Rodolakis, Mark Hansen, Herbert Bodensiek, Paul Pinard, and

Todd Walantis served as members of the ZBA that denied T-Mobile’s applications at issue in

this action. Each individual defendant is named solely in his or her capacity as a ZBA member.

        5.       Defendant the Town of Barnstable Planning Board (the “Planning Board”) is a

duly authorized unit of the Town that has been delegated the authority, among other things, to

recommend to the Town Council that the Town enter into regulatory agreements that regulate the

development of certain properties within the Town, including those located in the Centerville

Village Zoning District.

        6.       Defendants Patrick Foran, Walter Watson, Steven Costello, Fred LaSelva, Jeffrey

Swartz, and Mary Barry served as members of the Planning Board that declined to recommend




                                                 3
100515\001699\3181327
             Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 4 of 24



that the Town enter into a regulatory agreement with T-Mobile. Each individual is named solely

in his or her capacity as a Planning Board Member.

                                      Jurisdiction and Venue

        7.       This Court has subject matter jurisdiction of this action under 28 U.S.C. § 1331

because of the existence of federal questions arising under the Communications Act of 1934, as

amended by the Telecommunications Act of 1996. The Court has authority to issue declaratory

judgment relief pursuant to 28 U.S.C. § 2201(a).

        8.       Venue is proper in this Court under 28 U.S.C. § 1391(b), since the Defendants

each reside in this District, and the events giving rise to this action occurred in this District.

                                         Statement of Facts

                         Federal Statutory Control Over Wireless Siting

        9.       Section 332 of the Act, 47 U.S.C. § 332(c), governs federal, state and local

government regulation of the siting of personal wireless service facilities such as the one at issue

here.

        10.      The Act provides that any person adversely affected by a state or local

government’s act, or failure to act, that is inconsistent with § 332(c)(7) of the Act may seek

review in the federal courts and the court “shall hear and decide such action on an expedited

basis.” 47 U.S.C. § 332(c)(7)(B)(v).

                         The Wireless Communications Service Industry

        11.      T-Mobile provides commercial mobile radio services, personal and advanced

wireless services, as well as other telecommunications services, as those terms are defined under

federal law, in the New England market, which includes the Town of Barnstable.




                                                   4
100515\001699\3181327
             Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 5 of 24



        12.      T-Mobile Northeast LLC, as the operating entity for T-Mobile USA, uses licenses

issued by the FCC, pursuant to 47 U.S.C. § 151 to provide wireless service in the Town of

Barnstable.

        13.      Section 151 of the Communications Act establishes a national policy to “make

available, so far as possible, to all people of the United States, without discrimination … a rapid,

efficient, Nation-wide, and world-wide wire and radio communication service with adequate

facilities at reasonable charges, for the purpose of national defense, [and] for the purpose of

promoting safety of life and property through the use of wire and radio communications . . . .”

47 U.S.C. § 151.

        14.      Consistent with these policy goals, T-Mobile seeks to provide myriad wireless

services to local businesses, public safety entities and the general public.

        15.      Likewise, to advance the national policies enumerated under 47 U.S.C. § 151 and

repeatedly reiterated by the FCC, T-Mobile constructs wireless facilities that allow T-Mobile to

create and maintain a network of “cell sites,” each of which consists of antennas and related

electronic communications equipment designed to send and receive radio signals.

        16.      To provide reliable service to a user, coverage must overlap in a grid pattern

resembling a honeycomb. If T-Mobile is unable to construct a cell site within a specific

geographic area, T-Mobile will not be able to provide reliable service to the consumers within

that area.

        17.      For a wireless network to perform, cell sites must be located, constructed and

operated so that reliable service can be achieved. If there is no functioning cell site within a

given area, or if the cell sites serving an area lack sufficient capacity to handle the amount of

customer demand for limited wireless spectrum, there will be no reliable service for customers



                                                  5
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 6 of 24



within that area, and customers who live or travel in the area will experience an unacceptable

level of dropped calls and call connection failures.

        18.     To determine where a new wireless facility is required, radio frequency (“RF”)

engineers use various techniques, such as sophisticated computer programs and field testing, to

complete a study, which shows where cell sites need to be located in order to provide service.

The study takes into account the topography of the land, the coverage boundaries of neighboring

cell sites, and other factors. For a wireless network to perform, cell sites must be located,

constructed and operated so that reliable service can be achieved. If there is no functioning cell

site within a given area, or if the cell sites serving an area lack sufficient capacity to handle the

amount of customer demand for limited wireless spectrum, there will be no reliable service for

customers within that area.

                         The Proposed Facility and Application Process

        19.     Based upon research and analysis by its radio frequency (“RF”) engineers, T-

Mobile determined that it has a significant gap in its ability to provide service in the Barnstable

area in the vicinity of and surrounding 565 Main Street, Centerville (the “Subject Property”), a

1.38 acre lot located at the intersection of Main Street and Church Hill Road, which is in the

vicinity of residential homes, commercial establishments, and Craigsville Beach, a popular

tourist destination.

        20.     This gap is significant based on the population served and traffic in the area, and

must be remedied in order for T-Mobile to provide service to the targeted area.

        21.     T-Mobile’s RF engineers identified a search area within which a new facility

would need to be constructed to remedy the significant gap in service. T-Mobile then

investigated suitable properties within the area that were appropriate for a wireless



                                                   6
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 7 of 24



communications facility. An appropriate candidate would have to fill the gap in service, comply

with the local zoning requirements, be leasable, and be capable of having a facility constructed.

        22.      T-Mobile determined that there are no existing communications towers or tall

structures in the search area that can accommodate co-location and remedy T-Mobile’s

significant gap in service.

        23.      T-Mobile investigated thoroughly the possibility of other viable alternatives

before concluding no other feasible plan besides the Proposed Facility at the Subject Property

was available.

        24.      Specifically T-Mobile considered multiple other properties in the vicinity of the

Subject Property, including: (1) a cupola at Christian Camp Meeting Association, located at 915

Craigsville Beach Road; (2) a chimney at Christian Camp Meeting Association, located at 25

Prospect Avenue; (3) Trade Winds Development-A, Inc., located at 780 Craigsville Beach Road;

(4) Our Lady of Victory Church, located at 230 South Main Street; (5) Beach Club of

Craigsville, located at 27 Long Beach Road; and (6) the Centerville Water Tower, located at 345

Old Stage Road.

        25.      T-Mobile considered locating the Proposed Facility on a cupola at Christian

Camp Meeting Association, located at 915 Craigsville Beach Road. However, this site did not

have the height needed to cover the significant gap, and significant construction would be needed

to elevate or widen the cupola to allow the antennas to fit. The construction would not fit the

characteristics of the building. Moreover, the property owner, Jim Lane, was contacted and

indicated that he was not interested in leasing to T-Mobile. Accordingly, this property is not a

viable option.




                                                  7
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 8 of 24



        26.     T-Mobile considered locating the Proposed Facility on a chimney at Christian

Camp Meeting Association. Located at 25 Prospect Avenue. However, the chimney was not

structurally capable of supporting the needed facility. Moreover, the property owner, Jim Lane,

was contacted and indicated that he was not interested in leasing to T-Mobile. Accordingly, this

property is not a viable option.

        27.     T-Mobile considered locating the Proposed Facility on the roof of Trade Winds

Development-A, Inc., located at 780 Craigsville Beach Road. Adding a large chimney or cupola

to make the antenna stealth would not match the characteristics of the structure. More

importantly, the property is located outside of the search ring and therefore would not remedy the

service gap. Accordingly, this property is not a viable option.

        28.     T-Mobile considered locating the Proposed Facility in the steeple of Our Lady of

Victory Church, located at 230 South Main Street. The steeple would have needed to be

completely redesigned to conceal the proposed antenna. The pastor of the Church, Father John

Perry, was contacted, and he communicated that the parish is not interested in leasing to T-

Mobile. Accordingly, this property is not a viable option.

        29.     T-Mobile considered locating the Proposed Facility on the roof of the Beach Club

of Craigsville, located at 27 Long Beach Road. T-Mobile would need to construct a new cupola

to conceal the proposed antenna. Moreover, this site did not meet the required height needed to

remedy the significant gap. Accordingly, this property is not a viable option.

        30.     T-Mobile considered locating the Proposed Facility on the Centerville Water

Tower. Due to the presence of other wireless antennas on the site, the only available location

was at 110 feet. T-Mobile’s RF engineers determined that the site was too far from the search




                                                 8
100515\001699\3181327
           Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 9 of 24



ring and would not provide coverage or capacity required to remedy the significant gap.

Accordingly, this property is not a viable option.

        31.     After thoroughly evaluating alternative properties within the applicable search

area, T-Mobile concluded that the Subject Property was (1) in the search area; (2) in a zone that

permitted wireless communications facilities; (3) had a property owner willing to lease a portion

of land for the construction of a wireless communications facility; and (4) was suitable for

constructing and maintaining a wireless communications facility.

        32.     T-Mobile agreed to lease terms with the owner of the Subject Property, and T-

Mobile has a current lease with the owner of the Subject Property.

        33.     The Subject Property is located within the Centerville Village Zoning District

(“CVD”).

        34.     After consultation with the Town’s Planning Department Staff, the Town’s

property records, and the Town’s Zoning Map, the Town’s Planning Staff and T-Mobile

determined that the Subject Property was located in a CVD zone and as a result, the Proposed

Facility was permitted by right. None of the Town property records or zoning maps showed the

existence of a District of Critical Planning Concern (“DCPC”).

        35.     T-Mobile submitted a request for a building permit from the Town’s Building

Inspector.

        36.     Section 240-107 of the Town’s Zoning Bylaw sets forth the requirements for any

personal wireless facility to be constructed in all of the Town’s zoning districts.

        37.     Section 240-109.D of the Town’s Zoning Bylaw permits an antenna to be built as

of right in any zoning district, provided that the antennas are completely enclosed within an

existing structure, and provided that the other equipment is located within an existing building.



                                                  9
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 10 of 24



        38.     Pursuant to Section 240-109.D of the Town’s Zoning Bylaw, T-Mobile was

granted a building permit from the Town on September 25, 2017.

        39.     Construction commenced shortly thereafter, and was substantially completed on

January 29, 2018. T-Mobile ultimately installed six wireless communications antennas, together

with Remote Radio Heads, within the existing steeple of South Congregational Church at a

centerline height of sixty (60) feet, and installed ancillary equipment in the church’s basement.

The totality of the development sought in T-Mobile’s applications, and that actually constructed

on the Subject Property, will be referred to throughout as the “Proposed Facility.”

        40.     After construction was substantially completed, subsequent conversations

occurred between T-Mobile, the Town, and various citizens of the Town organized as the

“Centerville Concerned Citizens,” which ultimately led to T-Mobile voluntarily agreeing not to

turn the Proposed Facility “on-air” pending the outcome of future permitting.

        41.     After construction was substantially completed and concerns were communicated

to T-Mobile, T-Mobile learned that in addition to being within the Centerville Village Zoning

District, the Subject Property is also in an area designated as a District of Critical Planning

Concern (“DCPC”) pursuant to a Home Rule Amendment and the Cape Code Commission Act.

The DCPC allows for creation and adoption of local special rules and regulations to govern

development or other land uses within designated districts.

        42.     Notwithstanding the fact that the Town had already granted T-Mobile a valid

building permit for construction of the Proposed Facility, and after the fact that T-Mobile had

substantially completed constructed the Proposed Facility, the Town took the position that the

DCPC prevents T-Mobile from operating the Proposed Facility because the list of permitted uses

under the CVD does not explicitly include the provision of personal wireless services.



                                                 10
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 11 of 24



        43.     Section 240-130.4.B(2) of the Town’s Zoning Bylaw permits the Town to grant a

Special Permit for a “change, alteration or expansion of a building or structure” that does not

qualify as-of-right.

        44.     Section 240-125.B(1)(e) of the Town’s Zoning Bylaw permits the ZBA to

authorize variances for uses in accordance with the provisions of the Zoning Bylaw.

        45.     Section 240-108 of the Town’s Zoning Bylaw permits the ZBA to grant a Special

Permit for mounting an antenna on any existing structure in any zoning district.

        46.     Section 240-130.3 of the Town’s Zoning Bylaw allows uses not explicitly

contained in the Zoning Bylaw in the CVD subject to a regulatory agreement with the Town.

        47.     Section 168 et seq. of the Town’s Bylaw gives the Town the ability to enter into

“regulatory agreements” with entities that have development rights over property, which

establish the development regulations that apply to the subject property.

        48.     Section 168-5 of the Town’s Bylaw requires that the Planning Board approve any

regulatory agreement by majority vote before it can be approved by the Town Council and

executed by the Town Manager.

        49.     The Proposed Facility is located entirely within an existing structure, and its

associated equipment is located in the basement of the Church.

        50.     The Town has acknowledged that many of the public comments objecting to the

Proposed Facility focused on concerns about the harmful health and environmental effects of RF

emissions.




                                                 11
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 12 of 24



                                     The Zoning Application

        51.     As the result of consultation with the Town, T-Mobile submitted an application

for Site Plan Review to the Town’s Site Plan Coordinator on August 17, 2018 that included a

Site Plan Application Form, plans for the Proposed Facility, and Stealth Design Specifications.

        52.     After meeting with the Planning Coordinator at the Site Plan Review meeting, T-

Mobile submitted to the ZBA its application for a Special Permit on August 30, 2018, and its

application for a Use Variance on August 31, 2018 (collectively, the “Zoning Application”).

        53.     T-Mobile’s Zoning Application and plans meet the requirements of the Zoning

Bylaw and applicable law for the issuance of the requested Special Permit or Use Variance.

        54.     The ZBA first opened the hearing on T-Mobile’s Zoning Application on

September 26, 2018, and continued same to November 7, 2018, January 9, 2019, February 27,

2019, and March 27, 2019.

        55.     At the March 27, 2019 ZBA hearing, T-Mobile sought to introduce evidence in

support of its Zoning Application, including but not limited to affidavit and live testimony from

its Site Acquisition Manager, Mr. Brian Sullivan. However, the ZBA refused to hear T-Mobile’s

evidence.

        56.     At the March 27, 2019 hearing, the ZBA voted to deny T-Mobile’s Zoning

Application.

        57.     On April 10, 2019, the ZBA issued a written decision denying the Special Permit

application, and a separate written decision denying the Use Variance.

        58.     Attached hereto as Exhibit 1 is a true and correct copy of the ZBA’s written

decision denying the Special Permit.




                                                12
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 13 of 24



        59.     Attached hereto as Exhibit 2 is a true and correct copy of the ZBA’s written

decision denying the Use Variance.

        60.     In both the Use Variance Denial and the Special Permit Denial, the ZBA

concluded that it lacked the jurisdiction to grant either the Special Permit or Use Variance

because, it argued, under Section 240-130.3 of the Town’s Zoning Bylaw wireless

telecommunications service is not a permitted use in the CVD.

        61.     In the Special Permit Denial, the ZBA stated that it could not provide the Special

Permit because T-Mobile’s application sought to change the use of the Subject Property to a use

not otherwise permitted, rather than an alteration of a building or structure.

        62.     In the Use Variance Denial, the ZBA stated that it could not provide the Use

Variance because Section 240-125.B(1)(e) is not incorporated into the CVD, and thus the ZBA

lacks the power to grant a use variance for a use within the CVD.

        63.     The ZBA failed to consider the merits of T-Mobile’s Zoning Application.

        64.     There is no record evidence refuting T-Mobile’s demonstration that it meets the

requirements for granting the requested Special Permit under 240-130.4.B(2) of the Town’s

Zoning Bylaw, or that it meets the requirements for granting the requested Use Variance under

240-125.B(1)(e) of the Town’s Zoning Bylaw, other than the ZBA’s statement that it lacks

jurisdiction.

        65.     The ZBA declined to allow T-Mobile to present evidence at the hearing

concerning its significant gap in service or its evaluation of potential alternatives.




                                                  13
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 14 of 24



                          The Application for Regulatory Agreement

        66.     On January 10, 2019, T-Mobile and South Congregational Church, Inc. filed an

Application for a Regulatory Agreement with the Town’s Planning Board concerning the

Proposed Facility.

        67.     In the materials submitted in support of its Application for a Regulatory

Agreement, among other things, T-Mobile included an affidavit from its site acquisition

specialist, Mr. Boswick of J. Lee Associates, Inc., radio frequency coverage plots showing T-

Mobile’s existing coverage in the vicinity of the Subject Property, T-Mobile’s search ring, and

data from drive tests T-Mobile conducted to demonstrate the significant gap.

        68.     The Town hired CityScape Consultants, Inc. (“CityScape”), a telecommunications

consultant firm, to evaluate T-Mobile’s selection of the Subject Property. CityScape concluded

that T-Mobile had justified its need for a new facility and there were no other existing structures,

save for the Subject Property, that would allow T-Mobile to remedy its significant gap in service.

        69.     At hearings before the Planning Board on January 28, February 11, and February

25, 2019, T-Mobile presented substantial and uncontroverted evidence that it had complied with

the requirements of the Town’s regulatory agreement ordinance, M.G.L. c. 40A and all

applicable laws. T-Mobile’s presentation included testimony by its site acquisition manager, Mr.

Sullivan, also of J. Lee Associates, and RF engineering expert.

        70.     The Planning Board acknowledged that CityScape had provided a report

evaluating T-Mobile’s application materials.

        71.     Following the above-referenced hearings, on March 26, 2019, the Town’s

Planning Board issued a decision not to recommend execution of T-Mobile’s proposed

regulatory agreement, specifically because it asserted that T-Mobile had failed to prove that there



                                                 14
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 15 of 24



were no other equally viable and technically equivalent or superior locations where T-Mobile

could install its equipment and remedy its significant gap.

        72.     The Planning Board did not include CityScape’s conclusion—that T-Mobile had

justified its need for a new facility and there were no other existing structures, save for the

Subject Property, that would allow T-Mobile to remedy its significant gap in service—in its

Findings of Fact.

        73.     The Planning Board admitted that opposition to T-Mobile’s request included

health concerns related to RF emissions.

        74.     Attached hereto as Exhibit 3 is a true and correct copy of the Planning Board’s

written decision.

                        The Town’s Denial Violates the Communications Act

        75.     The Town’s denials of the Zoning Application and Application for Regulatory

Agreement (collectively, the “Town’s Denial”) runs contrary to the express purpose of and

violates the Communications Act.

        76.     There is no evidence disputing the existence of a significant gap in T-Mobile’s

service in the vicinity of the Subject Property.

        77.     T-Mobile has presented substantial and uncontroverted evidence in its application

materials to the Planning Board and ZBA and at the hearing before the Planning Board

concerning its significant gap in service.

        78.     T-Mobile has presented substantial and uncontroverted evidence in its application

materials to the Planning Board and ZBA that it thoroughly investigated the possibility of other

viable alternatives, but that no other feasible plan was available.




                                                   15
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 16 of 24



        79.     There is no record evidence refuting T-Mobile’s demonstration that it investigated

thoroughly the possibility of other viable alternatives before concluding that no other feasible

plan was available.

        80.     There is no evidence demonstrating the existence of viable alternatives that would

remedy the significant gap in T-Mobile’s services.

        81.     There is no record evidence that approval of the Zoning Application would be

inconsistent with or violate the Town’s Bylaws or any other applicable law.

        82.     There is no record evidence that T-Mobile’s Application for a Regulatory

Agreement fails to meet the requirements for same under the Town’s Bylaw.

        83.     There is no record evidence that T-Mobile’s Zoning Application and Application

for a Regulatory Agreement fails to meet the requirements under the Town’s Zoning Bylaw.

        84.     There is no substantial evidence to dispute any of the evidence submitted by T-

Mobile.

        85.     T-Mobile has complied with all applicable procedural and substantive

requirements of the Town’s Bylaws and satisfied all applicable requirements and conditions

precedent to obtain the requested relief from the Town which would allow it to operate the

already-built Proposed Facility on the Subject Property.

        86.     The Planning Board filed its written decision with the Town Clerk on March 26,

2019.

        87.     The ZBA filed its written decisions with the Town Clerk on April 10, 2019.

        88.     The Planning Board’s decision was final on March 26, 2019, and the ZBA’s

decisions were final on April 10, 2019.




                                                16
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 17 of 24



        89.     This Complaint is timely filed within thirty days of the Planning Board and

ZBA’s final denials pursuant to 47 U.S.C. § 332(c)(7)(B)(v).

                                            COUNT I
           (Violation of 47 U.S.C. § 332(c)(7)(B)(iii) – Lack of Substantial Evidence)

        90.     T-Mobile incorporates by reference and realleges the foregoing factual allegations

in paragraphs 1 through 89 as if fully set forth herein.

        91.     Pursuant to 47 U.S.C. § 332(c)(7)(B)(iii), “[a]ny decision by a State or local

government or instrumentality thereof to deny a request to place, construct, or modify personal

wireless service facilities shall be in writing and supported by substantial evidence contained in a

written record.”

        92.     T-Mobile presented to both the Planning Board and the ZBA substantial and

uncontroverted evidence that it has fully complied with all requirements of the Zoning Bylaw,

M.G.L. c. 40A, and all applicable laws. T-Mobile provided the Planning Board and the ZBA

with documents from its site acquisition representative and RF expert.

        93.     T-Mobile’s site acquisition representative and RF expert presented testimony to

the Planning Board.

        94.     T-Mobile provided substantial and uncontroverted evidence, consistent with the

Town’s Bylaws and M.G.L. c. 40A and sufficient to determine that literal enforcement of the

Town’s Zoning Bylaw would involve substantial hardship to T-Mobile, and that granting the

Zoning Application would not involve substantial detriment to the public good, nor would it

substantially derogate from the Zoning Bylaw’s purpose. There is no record evidence refuting

T-Mobile’s substantial evidence that it met these criteria.

        95.     T-Mobile provided substantial and uncontroverted evidence, consistent with the

Town’s Bylaws and M.G.L. c. 40A and sufficient to determine that operation of the Proposed


                                                 17
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 18 of 24



Facility is a use in harmony with the general purpose and intent of the Town’s Zoning Bylaw.

There is no record evidence refuting T-Mobile’s substantial evidence that it met these criteria.

        96.     T-Mobile presented substantial and uncontroverted evidence in its applications to

the Planning Board and to the ZBA and at the hearing before the Planning Board regarding T-

Mobile’s significant gap in service. T-Mobile produced live testimony from a radio frequency

engineer, supported by radio frequency propagation maps depicting the significant gap in T-

Mobile’s existing network coverage, a radio frequency propagation map depicting the company’s

anticipated coverage from the Proposed Facility on the Subject Property, and data demonstrating

that T-Mobile’s network lacked sufficient capacity to provide service in the area, thereby

demonstrating the existence of the significant gap in service.

        97.     T-Mobile presented substantial and uncontroverted evidence in its applications to

the Planning Board and to the ZBA and at the hearing before the Planning Board demonstrating

that T-Mobile investigated thoroughly the possibility of other viable alternatives before

concluding no other feasible plan was available.

        98.     The Planning Board’s written denial ignores the affidavit of T-Mobile’s site

acquisition representative, and states that T-Mobile did not provide any factual basis to support

its assertion that T-Mobile was unable to secure permission from the owners of several of the

proposed properties to lease same and install the Proposed Facility.

        99.     The ZBA refused to accept or hear T-Mobile’s evidence and testimony at its

March 27, 2019 hearing.

        100.    There is no record evidence that the approval of the Zoning Application or

Application for a Regulatory Agreement would be inconsistent with or would violate the Town’s

Bylaw or any other applicable law.



                                                18
100515\001699\3181327
            Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 19 of 24



        101.      There is no substantial evidence to dispute any of the evidence submitted by T-

Mobile.

        102.      There is no evidence disputing the existence of a significant gap in T-Mobile’s

service in the vicinity of the Subject Property.

        103.      There is no evidence demonstrating the existence of viable alternatives that would

remedy the significant gap in T-Mobile’s service.

        104.      The Town’s Denial is not supported by substantial evidence contained in the

written record.

        105.      Consequently, the Town’s actions are in violation of, and preempted by, Section

332(c)(7)(B)(iii) of the Communications Act, and should be set aside and enjoined by the Court

on that basis. Further, this Court should exercise its power to issue an order directing the Town

to approve the Zoning Application and Application for Regulatory Agreement for the Proposed

Facility.

                                           COUNT III
               (Violation of 47 U.S.C. § 332(c)(7)(B)(i)(II) – Effective Prohibition)

        106.      T-Mobile incorporates by reference and realleges the foregoing factual allegations

in paragraphs 1 through 105 as if fully set forth herein.

        107.      Pursuant to 47 U.S.C. § 332(c)(7)(B)(i)(II), “The regulation of the placement,

construction, and modification of personal wireless service facilities by any State or local

government of instrumentality thereof ... shall not prohibit or have the effect of prohibiting the

provision of personal wireless services.” 47 U.S.C. § 332(c)(7)(B)(i)(II).

        108.      In In the Matter of Acceleration of Broadband Deployment by Removing Barrier

to Infrastructure Investment, Declaratory Ruling and Third Report and Order, 33 FCC Rcd.

9088, 2018 WL 4678555 (2018) (Sept. 27, 2018) (the “FCC 2018 Order”), the FCC issued a


                                                   19
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 20 of 24



declaratory ruling that definitively interpreted the “effective prohibition” language of Section

332(c)(7)(B)(i)(II). The FCC declared that the standards adopted by the First Circuit and other

courts applying Section 332(c)(7)(B)(i)(II) were incorrect. Id. n.94. Instead, the FCC declared

that “an effective prohibition [of service] occurs where a state or local legal requirement

materially inhibits a provider’s ability to engage in any of a variety of activities related to its

provision of a covered service.” Id. ¶ 37 (emphasis added). The FCC made clear that the Town

effectively prohibits the provision of wireless services if it inhibits or limits T-Mobile “not only

when filling a coverage gap but also when densifying a wireless network, introducing new

services or otherwise improving service capabilities.” Id. ¶ 37 (emphasis added). The FCC also

made clear that an effective prohibition includes inhibiting a provider from deploying the

“performance characteristics” of its choosing. Id. n.86. The FCC 2018 Order also declares that

local governments cannot deny an application for a wireless site based on the alleged existence

of alternative locations.

        109.    The FCC 2018 Order is currently in effect, and it governs T-Mobile’s claim under

47 U.S.C. § 332(c)(7)(B)(i)(II).

        110.    Under the FCC 2018 Order, T-Mobile has identified an area in which T-Mobile

needs to install a wireless facility to provide coverage, network capacity, and ultimately provide

service. The Town’s Denial of T-Mobile’s Zoning Application and Application for a Regulatory

Agreement materially inhibit or limit T-Mobile’s ability to install its facilities and provide the

services at levels it deems appropriate. Accordingly, the Town’s Denial effectively prohibits T-

Mobile from providing personal wireless services in violation of 47 U.S.C. § 332(c)(7)(B)(i)(II).

        111.    In addition, or in the alternative, even following the standard for claims under

Section 332(c)(7)(B)(i)(II) previously adopted by the First Circuit, the Town’s Denial of T-



                                                 20
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 21 of 24



Mobile’s Zoning Application and Application for a Regulatory Agreement effectively prohibits

T-Mobile from providing personal wireless service in violation of Section 332(c)(7)(B)(i)(II).

        112.    T-Mobile has a significant gap in personal wireless service in the area

surrounding the Proposed Facility.

        113.    There is no existing structure or property in or near the search area in the vicinity

of the Proposed Facility that is both reasonably available and technologically feasible to remedy

T-Mobile’s significant gap in personal wireless service in the area.

        114.    T-Mobile investigated thoroughly the possibility of other viable alternatives but

no other feasible plan is available to remedy T-Mobile’s significant gap.

        115.    As discussed above, T-Mobile investigated multiple other properties, including

the Christian Camp Meeting Association, Trade Winds Development-A, Inc., Our Lady of

Victory Church, the Beach Club of Craigsville, and the Centerville Water Tower.

        116.    There are no viable alternatives to the Proposed Facility that will remedy T-

Mobile significant gap in service.

        117.    The Town’s Denial of the Zoning Application and Application for a Regulatory

Agreement effectively prohibits T-Mobile from providing personal wireless service in the area

surrounding the Proposed Facility.

        118.    Consequently, the Town’s Denial is in violation of, and preempted by, Section

332(c)(7)(B)(i)(II) of the Communications Act, and should be set aside and enjoined by the

Court on that basis. Further, this Court should exercise its power to issue an order directing the

Town to approve the Application for the Proposed Facility.




                                                  21
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 22 of 24



                                         COUNT III
(Violation of 47 U.S.C. § 332(c)(7)(B)(iv) – Unlawful Denial On the Basis of Environmental
                           Effects of Radio Frequency Emissions)

        119.    T-Mobile incorporates by reference and realleges the foregoing factual allegations

in paragraphs 1 through 118 as if fully set forth herein.

        120.    Pursuant to 47 U.S.C. § 332(c)(7)(B)(iv), “[n]o State or local government or

instrumentality thereof may regulate the placement, construction, and modification of personal

wireless service facilities on the basis of the environmental effects of radio frequency

emissions.”

        121.    The Planning Board stated that the opposition to the Proposed Facility included

“health-related concerns.”

        122.    On information and belief, all other opposition to the Proposed Facility was also

based on concerns about the environmental effects of radio frequency emissions.

        123.    There is no record evidence refuting T-Mobile’s demonstration that the maximum

permissible exposure levels from the Proposed Facility will be far below the relevant FCC

exposure limits for electromagnetic fields.

        124.    The antennas for the Proposed Facility are entirely concealed within the steeple of

the church. Thus, objections cannot be based on aesthetics.

        125.    On information and belief, the Town’s real grounds for denial of T-Mobile’s

Zoning Application and Application for a Regulatory Agreement is based on concerns about the

alleged environmental effects of RF emissions.

        126.    Accordingly, the Town’s Denial of the Proposed Facility constitutes an unlawful

denial based on concerns about the health and environmental impacts of RF emissions in

violation of the Communications Act.



                                                 22
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 23 of 24



        127.    Consequently, the Town’s Denial of T-Mobile’s Zoning Application and

Application for a Regulatory Agreement for the Proposed Facility is in violation of, and

preempted by, Section 332(c)(7)(B)(iv) of the Communications Act, and should be set aside and

enjoined by the Court on that basis. Further, this Court should exercise its power to issue an

order commanding the Town to approve the Proposed Facility for which T-Mobile applied.

        WHEREFORE, T-Mobile demands judgment against the Town as follows:

        1.      An expedited review of the matters set forth in this Complaint pursuant to 47

U.S.C. § 332(c)(7)(B)(v);

        2.      A declaration and judgment that the Town’s Denials are not supported by

substantial evidence in the written record and are therefore in violation of and preempted by 47

U.S.C. § 332(c)(7)(B)(iii);

        3.      A declaration and judgment that the Town’s Denials have the effect of prohibiting

T-Mobile from providing personal wireless service in violation of and preempted by 47 U.S.C. §

332(c)(7)(B)(i)(II);

        4.      A declaration and judgment that the Town’s Denials were unlawfully based on

concerns regarding the effects of radio frequency emissions in violation of and preempted by 47

U.S.C. § 332(c)(7)(B)(iv);

        5.      An order requiring the Town to grant the Zoning Application and Application for

a Regulatory Agreement and thereby approve the Proposed Facility;

        6.      An order directing the Town to issue all ancillary approvals and permits necessary

for the operation of the Proposed Facility;

        7.      An award of T-Mobile’s costs, including reasonable attorneys’ fees; and

        8.      Such other and further relief as the Court may deem just and proper.



                                                23
100515\001699\3181327
          Case 1:19-cv-10982-DJC Document 1 Filed 04/25/19 Page 24 of 24




                                     Respectfully Submitted,

                                     T-MOBILE NORTHEAST LLC

                                     By its attorneys,

                                     /s/ Caitlin A. Romasco
                                     William A. Worth, BBO #544086
                                     wworth@princelobel.com
                                     Caitlin A. Romasco, BBO #684594
                                     cromasco@princelobel.com
                                     PRINCE LOBEL TYE LLP
                                     One International Place, Suite 3700
                                     Boston, MA 02110
                                     Telephone: (617) 456-8000
                                     Fax: (617) 456-8100

T. Scott Thompson (pro hac vice forthcoming)
Patrick J. Curran Jr. (pro hac vice forthcoming)
DAVIS WRIGHT TREMAINE LLP
1919 Pennsylvania Ave. NW, Suite 800
Washington D.C. 20006
202-973-4200
scottthompson@dwt.com
patcurran@dwt.com


Dated: April 25, 2019




                                                   24
100515\001699\3181327
